484 F.2d 1382
Elisha HAM, Jr., Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 73-2175.
United States Court of Appeals,Fifth Circuit.
Oct. 19, 1973.

Barry Scott Richard, Arnold R. Ginsberg, Asst. Attys. Gen., Miami, Fla., for respondent-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
The decision of the District Court denying habeas relief for failure to exhaust state remedies is affirmed.1  Cf., on the merits, Tollett v. Henderson, 411 U.S. 258, 93 S. Ct. 1602, 36 L. Ed. 2d 235 (1973).



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981